DETAILED ACTION
	This Office Action acknowledges the applicant’s amendment filed 21 April 2022. Claims 1, 2, 4-20, 22 and 23 are pending in the application. Claims 4-6 were previously withdrawn.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, 7-9, 11-14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20160045381), in view of Clayton (US 20110100999), Siskindovich (US 11,117,709) and Miller (WO 2005/112600).
Regarding claim 1, Spence teaches a container system (figure 3B) for carrying personal care supplies (figure 1), the container system comprising: a container device (figure 3B, reference 602) comprising: a container base (figure 3B, bottom of reference 602); a plurality of sidewalls coupled to the container base (figure 3B, sides of reference 602), the plurality of sidewalls comprising a first sidewall, a second sidewall opposite the first sidewall, a third sidewall, and a fourth sidewall opposite the third sidewall (figure 3B, reference 602: the container is in the shape of a box which has four sidewalls, each sidewall being one of a first, second third or fourth sidewall); an internal storage chamber defined by the container base and the plurality of sidewalls (figure 3B, inside reference 602), a first plurality of bandages carried in the internal storage chamber (figure 6H and paragraph 175: different types of dressings and bandages are packaged in the internal storage chamber) and a second plurality of bandages carried in the internal storage chamber (figure 6H and paragraph 175: different types of dressings and bandages are packaged in the internal storage chamber).
Spence does not explicitly teach a divider device removably carried in the internal storage chamber, the divider device comprising: a divider base sized to engage the first sidewall, the second sidewall, the third sidewall and the fourth sidewall to inhibit relative lateral motion of the divider device relative to the container device; a divider element comprising: a base portion coupled to the divider base; and a free end portion opposite the base portion. However, Clayton does teach a divider device (figure 1 and 2, reference 10) removably carried in the internal storage chamber (figure 1 and 2, reference 10), the divider device comprising: a divider base (figure 2, reference 20) sized to engage the first sidewall, the second sidewall, the third sidewall and the fourth sidewall to inhibit relative lateral motion of the divider device relative to the container device (figure 1: the divider device 10 has a base with a shape that is sized to engage the walls of the container 12. Thus when modifying the container of Spence to include the divider device of Clayton, the divider base would be sized to engage the first sidewall, the second sidewall, the third sidewall and the fourth sidewall to inhibit relative lateral motion of the divider device relative to the container device); a divider element (figure 2, reference 18) comprising: a base portion coupled to the divider base (figure 2, bottom of reference 18); and a free end portion opposite the base portion (figure 2, top of reference 18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Spence to include a divider device removably carried in the internal storage chamber, the divider device comprising: a divider base sized to engage the first sidewall, the second sidewall, the third sidewall and the fourth sidewall to inhibit relative lateral motion of the divider device relative to the container device; a divider element comprising: a base portion coupled to the divider base; and a free end portion opposite the base portion, as disclosed by Clayton, because including the divider allows for dividing the container into compartments, as explained by Clayton (paragraph 2).
Spence, in view of Clayton, do not teach the divider element further comprises: a first diagonal wall extending from the base portion to the free end portion; and a second diagonal wall opposite the first diagonal wall and extending from the base portion to the free end portion. However, Siskindovich does teach the divider element further comprises: a first diagonal wall extending from the base portion to the free end portion (figure 3 and 6, reference 160); and a second diagonal wall opposite the first diagonal wall and extending from the base portion to the free end portion (figure 3 and 6, reference 160).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the divider of Spence, in view of Clayton, to include teach the divider element further comprises: a first diagonal wall extending from the base portion to the free end portion; and a second diagonal wall opposite the first diagonal wall and extending from the base portion to the free end portion, as disclosed by Siskindovich, because including the first and second diagonal wall allows for smoothly putting in items into the container and having the items placed within the container to slide into the respective compartments.
Spence, in view of Clayton and Siskindovich, do not teach the first plurality of bandages carried in the internal storage chamber aside the first diagonal wall; and the second plurality of bandages carried in the internal storage chamber aside the second diagonal wall. However, Miller does teach the first plurality of bandages carried in the internal storage chamber aside the first diagonal wall (figure 9, as shown in the annotated figure below: By adding the bandages, in the manner shown by Miller, to the modified container of Spence with diagonal walls, the limitation is met); and the second plurality of bandages carried in the internal storage chamber aside the second diagonal wall (figure 9, as shown in the annotated figure below: By adding the bandages, in the manner shown by Miller, to the modified container of Spence with diagonal walls, the limitation is met).

    PNG
    media_image1.png
    498
    709
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Spence, in view of Clayton and Siskindovich, to include the first plurality of bandages carried in the internal storage chamber aside the first diagonal wall; and the second plurality of bandages carried in the internal storage chamber aside the second diagonal wall, as disclosed by Miller, because including the first plurality of bandages carried in the internal storage chamber aside the first diagonal wall; and the second plurality of bandages carried in the internal storage chamber aside the second diagonal wall allows for quick retrieval of the first aid item needed, as explained by Miller (page 2, lines 2-5).
Regarding claim 2, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 1, as shown above. Furthermore, Clayton teaches the divider element defines a height between the base portion and the free end portion (figure 2: the divider element 18 has a height between the base 20 and free end located at the top of 18), and a width of the divider element (figure 2: the divider element 18 has a width from one side to the other). Furthermore, Siskindovich teaches the divider element having a width which decreases along the height from the base portion to the free end portion (figure 6, from bottom to top of reference 140).
Regarding claim 7, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 1, as shown above. Furthermore, Clayton teaches the divider element is a first divider element (figure 2, reference 18), and the divider device further comprises a second divider element coupled to the divider base (figure 2, reference 16).
Regarding claim 8, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 1, as shown above. Furthermore, Spence teaches the container device is a first container device (figure 3B, reference 602), the plurality of sidewalls are a first plurality of sidewalls (figure 3B, side walls of 602), and the internal storage chamber is a first internal storage chamber (figure 3B, inside of 602), the first container device further comprising a first body (figure 3b, reference 602) comprising: the first plurality of sidewalls and the first internal storage chamber (figure 3B, reference 602); a first external surface extending between the first plurality of sidewalls of the first body and defining the first internal storage chamber with the first plurality of sidewalls of the first body (figure 3B, outer wall of reference 602); a first attachment feature associated with the first external surface (figure 3B, bottom of reference 602 and paragraph 117); and the system further comprising a second container device comprising a second body (figure 3B, reference 1002), the second body comprising: a second plurality of sidewalls (figure 3B, side walls of reference 1002) defining a second internal storage chamber (figure 3B, inside reference 1002); a second external surface extending between the second plurality of sidewalls of the second body and defining the second internal storage chamber with the second plurality of sidewalls of the second body (figure 3B, exterior of reference 1002); and a second attachment feature associated with the second external surface (figure 3B, top of reference 1002), the second attachment feature configured to selectively couple with the first attachment feature by being received within the first attachment feature to selectively immobilize the second container device relative to the first container device in a plane substantially parallel to the first external surface and the second external surface (paragraph 117), at least one of the first and second attachment features including chamfered edges (figure 2B: the attachment features shown on top of container 104 are the same as the attachment features of the other containers. The attachment features are in the shape of truncated pyramids which would include 4 chamfered sides/edges and a flat top) such that, upon sufficient sliding force between the first and second attachment features, the second attachment feature decouples from the first attachment feature by moving out from the first attachment feature in a direction substantially perpendicular to the plane (figure 3B: with sufficient sliding force, the containers would decouple).
Regarding claim 9, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 8, as shown above. Furthermore, Spence teaches the second attachment feature comprises a protrusion extending from the second external surface (figure 2B: the second attachment feature is located on the top exterior surface with the shape of a truncated pyramid, which is a protrusion), and the first attachment feature comprises an indentation defined in the first external surface (figure 2B and 3B and paragraph 117: Since the attachment features interlock with one another and the second attachment feature is a protrusion, the first attachment feature is an indentation is order to receive the protrusion).
Regarding claim 11, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 8, as shown above. Furthermore, Spence teaches the first body has a first footprint (figure 3B, reference 602), the second body has a second footprint (figure 3B, reference 502), the second footprint being substantially equal to the first footprint (figure 3B: shown side by side in stacked configuration).
Regarding claim 12, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 8, as shown above. Furthermore, Spence teaches the first body has a first footprint (figure 3B, reference 602), the second body has a second footprint (figure 3B, reference 1002), the second footprint being greater than the first footprint (figure 3B: shown side by side in stacked configuration).
Regarding claim 13, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 12, as shown above. Furthermore, Spence teaches the second footprint is substantially two times greater than the first footprint (figure 3B, references 602 and 1002).
Regarding claim 14, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 12, as shown above. Furthermore, Spence teaches the second footprint is substantially four times greater than the first footprint (figure 3B, references 1002 and unnumbered medical storage case in the top left).
Regarding claim 22, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 1, as shown above. Furthermore, Miller teaches the first plurality of bandages is arranged in an upright arrangement in the internal storage chamber (figure 9, reference 54).
Regarding claim 23, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 2, as shown above. Furthermore, Miller teaches the second plurality of bandages is arranged in an upright arrangement in the internal storage chamber (figure 9, a different reference 54).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20160045381), in view of Clayton (US 20110100999), Siskindovich (US 11,117,709) and Miller (WO 2005/112600), as applied to claim 8 and 9 above, and further in view Joyce (US D512,216). 
Regarding claim 10, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 9, as shown above. 
Spence, in view of Clayton, Siskindovich and Miller, do not teach the protrusion and the indentation comprise X shapes. However, Joyce does teach the protrusion comprising an X shape (figure 2). Furthermore, since the protrusion is used to be inserted into the indentation, the indentation would inherently match the shape of the protrusion. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Spence, in view of Clayton, Siskindovich and Miller, to include the protrusion and the indentation comprise X shapes, as disclosed by Joyce, because having the shape of the protrusion and indentation be X shaped is a change in shape. To modify the shape of the protrusions and indentations of Spence with the X shape, as claimed, would entail a mere change in shape of the protrusion and indentation and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 15, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 8, as shown above. Furthermore, Spence teaches the second attachment feature comprises a first protrusion (figure 2B, one of the protrusions on top of reference 104) and a second protrusion (figure 2B, another one of the protrusions on top of reference 104) extending from the second external surface (figure 2B), the first protrusion and the second protrusion comprising shapes having apices (figure 2B: top of truncated pyramid), and the first attachment feature comprises an indentation defined in the first external surface (paragraph 117).
Spence, in view of Clayton, Siskindovich and Miller, do not teach the first protrusion and the second protrusion comprising shapes having transversely- and oppositely-pointing apices. However, Joyce does teach the protrusion comprising a shape having transversely- and oppositely-pointing apices (figure 2: the top of the X shaped protrusion). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Spence, in view of Clayton, Siskindovich and Miller, to include the first protrusion and the second protrusion comprising shapes having transversely- and oppositely-pointing apices, as disclosed by Joyce, because having the first protrusion and the second protrusion comprising shapes having transversely- and oppositely-pointing apices is a change in shape. To modify the shape of the protrusions of Spence with the X shape which includes transversely- and oppositely-pointing apices, as claimed, would entail a mere change in shape of the protrusion and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20160045381), in view of Clayton (US 20110100999), Siskindovich (US 11,117,709) and Miller (WO 2005/112600), as applied to claim 1 above, and further in view of Weinstein et al. (US 6,564,945) and Milante (US 20140326634).
Regarding claim 16, Spence, in view of Clayton, Siskindovich and Miller, teach all of the claim limitations of claim 1, as shown above. Furthermore, Spence teaches the container device is a first container device (figure 3B, reference 602), the plurality of sidewalls are a first plurality of sidewalls (figure 3B, side walls of 602), and the internal storage chamber is a first internal storage chamber (figure 3B, inside of 602), the container base is a first container base (figure 3B, bottom of reference 602), the container system further comprising a second container device (figure 3B, reference 1002) comprising a second container base (figure 3B, bottom of reference 1002), a second plurality of sidewalls (figure 3B, side walls of reference 1002) coupled to the second container base, a second internal storage chamber (figure 3B, inside reference 1002) defined by the second base and the second plurality of sidewalls (figure 3B, reference 1002).
Spence, in view of Clayton, Siskindovich and Miller, do not explicitly teach a carrier device carried in the second internal storage chamber, the carrier device comprising: a carrier base; a plurality of carrier sidewalls coupled to the carrier base; a support wall coupled to the plurality of carrier sidewalls, the support wall configured to engage the second plurality of sidewalls to inhibit relative lateral motion of the carrier device relative to the second container device; a personal care supply package carried in the second internal storage chamber by the carrier device, the personal care supply package comprising: a main body. However, Weinstein does teach a carrier device (figure 1, reference 32 and 34) carried in the second internal storage chamber (figure 1, reference 12), the carrier device comprising: a carrier base (figure 1, bottom of reference 32 and 34); a plurality of carrier sidewalls coupled to the carrier base (figure 1, walls of reference 32 and 34); a support wall coupled to the plurality of carrier sidewalls (figure 1, top of reference 32 and 34), the support wall configured to engage the second plurality of sidewalls to inhibit relative lateral motion of the carrier device relative to the second container device (figure 1, reference 32 and 34 against 36); a personal care supply package (figure 1, reference 14) carried in the second internal storage chamber by the carrier device (figure 1, reference 14), the personal care supply package comprising: a main body (figure 1, reference 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container system of Spence, in view of Clayton, Siskindovich and Miller, to include a carrier device carried in the second internal storage chamber, the carrier device comprising: a carrier base; a plurality of carrier sidewalls coupled to the carrier base; a support wall coupled to the plurality of carrier sidewalls, the support wall configured to engage the second plurality of sidewalls to inhibit relative lateral motion of the carrier device relative to the second container device; a personal care supply package carried in the second internal storage chamber by the carrier device, the personal care supply package comprising: a main body, as disclosed by Weinstein, because including the carrier device allows for organizing the personal supply package, as explained by Weinstein (column 5, lines 42-50).
Spence, in view of Clayton, Siskindovich, Miller and Weinstein, do not teach a plurality of support arms coupled to the main body, the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device. However, Milante does teach a plurality of support arms (figure 1, reference 34) coupled to the main body (figure 1, reference 10), the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device (Paragraph 71: the support arms 34 are used to hang the personal care device 10 for vertical storage).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container system of Spence, in view of Clayton, Siskindovich, Miller and Weinstein, to include a plurality of support arms coupled to the main body, the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device, as disclosed by Milante, because including the support arms allows you to hang the personal care supply package without risk of falling out of order, as explained by Milante (paragraph 71).
Regarding claim 17, Spence, in view of Clayton, Siskindovich, Miller, Weinstein and Milante, teach all of the claim limitations of claim 16, as shown above. Furthermore, Weinstein teaches a plurality of personal care supply packages (figure 1, reference 14) including the personal care supply package (figure 1, reference 14), each of the plurality of personal care supply packages comprising: a main body (figure 1, reference 14). Furthermore, Milante teaches a plurality of support arms (figure 1, reference 34) coupled to the main body (figure 1, reference 10), the plurality of support arms being movably supported by the support wall such that each of the plurality of personal care supply packages is movably carried by the carrier device (Paragraph 71: the support arms 34 are used to hang the personal care device 10 for vertical storage).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 20160045381), in view of Clayton (US 20110100999), Siskindovich (US 11,117,709), Miller (WO 2005/112600), Weinstein et al. (US 6,564,945) and Milante (US 20140326634), as applied to claim 16 above, and further in view of Reilley et al. (US 20090178949).
Regarding claim 18, Spence, in view of Clayton, Siskindovich, Miller, Weinstein and Milante, teach all of the claim limitations of claim 16, as shown above. Furthermore, Weinstein teaches the personal care supply package is a blister pack (column 5, lines 1-2).
Spence, in view of Clayton, Siskindovich, Miller, Weinstein and Milante, do not explicitly teach the personal care supply package is reconfigurable from a folded configuration to an unfolded configuration and vice versa, in the folded configuration the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device. However, Reilley does teach the personal care supply package is reconfigurable from a folded configuration (figure 2) to an unfolded configuration (figure 1) and vice versa, in the folded configuration the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device (figure 2: when combining the support arms of Milante, with the blister pack of Reilley, the limitation is met).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container system of Spence, in view of Clayton, Siskindovich, Miller, Weinstein and Milante, to include the personal care supply package is reconfigurable from a folded configuration to an unfolded configuration and vice versa, in the folded configuration the plurality of support arms being movably supported by the support wall such that the personal care supply package is movably carried by the carrier device, as disclosed by Reilley, because including the reconfigurable personal care supply package helps protect the blister package from unintentional damage.
Regarding claim 20, Spence, in view of Clayton, Siskindovich, Miller, Weinstein and Milante, teach all of the claim limitations of claim 16, as shown above. Furthermore, Weinstein teaches the personal care supply package is a blister pack (column 5, lines 1-2) including the remedy chamber removably carrying a personal care supply item (figure 2, reference 26).
Spence, in view of Clayton, Siskindovich, Miller, Weinstein and Milante, do not explicitly the personal care supply package further comprises: a cover portion comprising a remedy chamber; the remedy chamber removably carrying a personal care supply item, a spine portion; and a fold coupling the spine portion to the cover portion, the fold facilitating folding the cover portion relative to the spine portion. However, Reilley does teach the personal care supply package (figure 1) further comprises: a cover portion (figure 1, reference 14) comprising a remedy chamber (figure 1, reference 26); the remedy chamber removably carrying a personal care supply item (figure 1, reference 12), a spine portion (figure 1, reference 18); and a fold coupling the spine portion to the cover portion (figure 1: fold line between cover panel 14 and spine 15), the fold facilitating folding the cover portion relative to the spine portion (figure 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container system of Spence, in view of Clayton, Siskindovich, Miller, Weinstein and Milante, to include the personal care supply package further comprises: a cover portion comprising a remedy chamber; the remedy chamber removably carrying a personal care supply item, a spine portion; and a fold coupling the spine portion to the cover portion, the fold facilitating folding the cover portion relative to the spine portion, as disclosed by Reilley, because including the cover, spine and fold line on the personal care supply package helps protect the blister package from unintentional damage.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 7-18, 20, 22 and 23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant argues that the prior art does not disclose the new limitation of the first and second plurality of bandages carried in the internal storage chamber aside the first diagonal wall and second diagonal wall, respectively. However, as shown in the rejection above, Spence discloses a first and second plurality of bandages in a storage chamber while Miller discloses the first and second set of bandages aside walls of a divider  in the storage chamber. Since Siskindovich already disclosed the first and second diagonals walls of a divider, the limitation is met.
	Regarding the dependent claims, applicant only argues that the prior art does not disclose the new claim limitations of claim 1. Since the prior art does teach the claims limitations, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735